DETAILED ACTION
	1.	This action is in response to the applicant’s election filed on 1/10/22.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
3.	Applicant’s election without traverse of Group I directed to claim 1 in the reply filed on 1/10/22 is acknowledged.

Drawings
4.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, claim 1 recites the limitation:
“A weed inactivation device… at least one electrode is directed to the weed”
“means to control the pulse density, thereby providing pulse density modulation (PDM)” 
“means to control the pulse width, thereby providing pulse width modulation (PWM)”
(Examiner notes: Applicant’s figure 8 merely proves a square-wave signal, see Applicant’s [0068] “An idealized PWM format of the combined PWM from the DC/AC 
 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
5.	Claim 1 is objected to because of the following informalities: Claim 1 recites “the weed” should be replaced with “the weed inactivation device”; “creating rectangular wave” should be replaced with “creating a rectangular wave”; “whereby the inversion” . Appropriate correction is required.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “means to control the pulse density, thereby providing pulse density modulation (PDM), and the at least one electronic h-bridge inverter comprises means to control the pulse width, thereby providing pulse width modulation (PWM)”. It is unclear to what is the means to control the pulse density and the pulse width. 

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Krummel (US 6972531) in views Brandon et al. (US 6717281).
Regarding claim 1: Krummel discloses (i.e. figure 1) comprising at least two electrodes (i.e. electrodes for the load LP), whereby at least one electrode is directed to a load (i.e. LP), wherein, the at least one electrode (i.e. electrodes for the load LP) is supplied with electrical energy (i.e. energy from figure 1) by at least one electrical power supply (i.e. power supply of figure 1), whereby the at least one electrical power supply (i.e. power supply of figure 1) comprises at least one electronic h-bridge inverter (i.e. inverter h-bridge T1, T2) for DC/AC conversion, creating rectangular wave AC- current (i.e. provided by the inverter circuit), whereby the inversion takes place at frequencies above 1.0 kHz (i.e. frequency for the switch, see Col. 4, lines 5-12), and wherein the at least one electrical power supply (i.e. power supply of figure 1) comprises at least one transistor (i.e. T3) that comprises means to control the pulse density (i.e. configured by the transformer), thereby providing pulse density modulation (PDM) (i.e. provided by the transformer), and the at least one electronic h-bridge inverter (i.e. inverter h-bridge T1, T2) comprises means to control the pulse width (i.e. T3), thereby providing pulse width modulation (PWM) (i.e. configured by T3 that controls by the duty cycle of MC),

 	Brandon et al. discloses a power supply circuit (i.e. figure 9) configured to supply power to load such as a weed inactivation device, whereby at least one electrode is directed to the weed (i.e. Col. 12, lines 10-30). 
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Krummel’s invention with the load as disclose by Brandon et al., because it is well known in the art of a power supply that includes the inverter circuit to supply power to various load and that supplies DC power to the input of an inverter that has an output to standard electric utility AC outlets that can be used to power auxiliary equipment.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN TRAN whose telephone number is (571)270-1269. The examiner can normally be reached Flex: M-F 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Tran/Primary Examiner, Art Unit 2838